Citation Nr: 0017248	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  97-29 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint and disc disease of the lumbar spine.


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran retired in December 1995, after completing over 
20 years of active service.  This matter comes to the Board 
of Veterans' Appeals (Board) from an April 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  In that rating decision the RO granted service 
connection for degenerative joint disease of the lumbosacral 
spine and assigned a 10 percent rating for the disorder.  The 
veteran perfected an appeal of the assigned rating.

This case was previously before the Board in July 1998, at 
which time an issue no longer in appellate status was decided 
and the issue of entitlement to a higher rating for the low 
back disorder was remanded to the RO for additional 
development.  In an April 1999 rating decision the RO 
increased the rating for the low back disorder from 10 to 
20 percent effective with the day following the veteran's 
separation from service.  The veteran has not withdrawn his 
appeal of the assigned rating, and the Board finds that the 
issue of the rating assigned for the low back disorder 
remains in contention.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (in a claim for an original rating, the veteran is 
presumed to be seeking the maximum benefit allowed by law, 
and the claim remains in controversy if the RO grants less 
than the maximum available benefit).  The development 
requested in July 1998 has been completed and the case 
returned to the Board for consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO. 

2.  The degenerative joint and disc disease of the lumbar 
spine is manifested by stiffness, activity-related pain, 
muscle spasm, easy fatigability, and no more than moderate 
limitation of motion, productive of no more than moderate 
disability.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for degenerative joint and disc disease of the lumbar spine 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5292, and 5293 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's appeal of the assigned 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the appeal.  38 U.S.C.A. § 5107(a); see also Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  The relevant evidence 
consists of the veteran's service medical records and the 
reports of VA examinations in January and November 1997 and 
March 1999.  The Board concludes that all relevant data has 
been obtained for determining the merits of the veteran's 
claim and that VA has fulfilled its obligation to assist him 
in the development of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, multiple 
involvements of the lumbar vertebrae are considered a group 
of minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5292 for limitation of motion of the lumbar 
spine provides a 10 percent evaluation for slight limitation 
of motion, a 20 percent evaluation for moderate limitation of 
motion, and a 40 percent evaluation for severe limitation of 
motion.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 for intervertebral disc syndrome 
provides a 60 percent evaluation if the symptoms are 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation applies if 
symptoms are severe, with recurring attacks and intermittent 
relief.  A 20 percent evaluation applies if the symptoms are 
moderate, with recurring attacks.  A 10 percent rating 
applies if the disorder is characterized as mild.  The 
disorder is non-compensable if post operative and cured.  
38 C.F.R. § 4.71a.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in April 1997.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson, 12 Vet. App. at 119.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The service medical records show that the veteran received 
treatment for low back pain while in service, to include a 
computerized tomography (CT) scan of the lumbosacral spine in 
1991.  The CT scan revealed a large herniated nucleus 
pulposus at the L4-5 level and mild degenerative joint 
disease.  During service his back pain was successfully 
treated with medication and physical therapy.  A physician in 
March 1994 found that he was without symptoms or physical 
findings.  He had full range of motion in all ranges, normal 
muscle strength, no sensory abnormalities, and straight leg 
raising was negative.  The diagnosis at that time was 
resolved low back pain with a history of herniated nucleus 
pulposus at the L4-L5 level.  

A physical examination in August 1995 showed slightly 
decreased range of motion with no tenderness, muscle spasm, 
or weakness.  The physician noted the veteran's history of a 
herniated L4-L5 disc in 1991, with recurrent episodes of low 
back pain for many years, most recently in November 1993.  In 
August 1995 he complained of morning stiffness, but he was 
exercising normally.  

When examined by the VA in January 1997, the veteran reported 
that he was working as a project engineer for 16 months, and 
that he had not missed any work due to illness or injury.  
The examiner noted that a CT scan in 1991 had revealed 
degenerative joint disease of the lumbosacral spine.  The 
veteran currently complained of daily, localized low back 
pain and stiffness and that he rarely had sciatica.  He 
stated that the daily morning stiffness was worse in cold 
weather, and that he had one or two episodes of low back 
spasms a year that might cause bed rest for a day or two.  He 
stated that otherwise he was doing well, in that he could 
walk a few miles, run two miles, and lift up to 50 pounds.  

Physical examination revealed no tenderness to palpation, 
that he walked without a limp, and that he had no difficulty 
arising from a chair.  The range of motion of the low back 
was flexion to 80 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees bilaterally, and rotation to 35 degrees 
bilaterally.  Straight leg raising was negative to 85 degrees 
bilaterally.  An X-ray study of the lumbar spine showed 
anterolisthesis of L5 with respect to L4, mild intervertebral 
disk space narrowing at L4-5 and L5-S1, and mild facet 
sclerosis at the L5-S1 level.  The pertinent diagnosis was 
degenerative joint disease, lumbosacral spine, with 
limitation of motion as described.  

In his August 1997 substantive appeal the veteran stated that 
he could stand for only limited periods due to back pain and 
that he had daily low back pain and stiffness that was 
typically worse than that demonstrated in January 1997.  He 
also stated that he relied on daily hydrotherapy to alleviate 
the pain and stiffness.

The veteran was again provided a VA examination in November 
1997, at which time he reported working full time and not 
having missed any work in the previous year due to medical 
reasons.  He also reported having persistent, intermittent 
pain and stiffness in the low back since 1991.  The pain was 
localized, did not radiate, and rarely caused any sciatic 
symptoms.  He had morning stiffness that was exacerbated by 
colder weather, shoveling snow, or extreme forward bending, 
and one or two episodes of low back spasms a year that 
required bed rest for a day or two.  He stated that he was 
otherwise doing well, in that he could run several miles, 
exercise accordingly, and lift up to 50 pounds.  He denied 
any weakness, fatigability, or incoordination.  

On examination he could flex forward to 85 degrees, extend 
backward to 35 degrees, flex laterally to 30 degrees on the 
right and 25 degrees on the left, and rotate to 30 degrees on 
the right and 25 degrees on the left.  There was no 
sacroiliac or lumbosacral tenderness on percussion or 
palpation, no scoliosis, and no muscle spasm.  The examiner 
stated that there was no evidence of incoordination, 
weakness, or limited endurance, and that pain occurred only 
at the end points of the range of motion.  The examiner 
provided a diagnosis of lumbosacral pain with degenerative 
disk and joint disease.  

The RO afforded the veteran an additional VA examination in 
March 1999, which included the examiner's review of the 
medical records.  The examiner summarized the low back 
clinical findings and symptoms recorded in the service 
medical records.  The veteran stated that his symptoms 
consisted of stiffness and activity-related pain since 1995.  
He also stated that his ability to bend and lift was limited, 
and that his symptoms were made worse with prolonged sitting 
or standing.  He had morning stiffness and some limitation of 
motion.  He denied easy fatigability, but did have increased 
pain with increased activity.  

Physical examination showed forward flexion to 70 degrees, 
backward extension to 20-25 degrees, lateral bending to 20 
degrees bilaterally, and rotation to 25-30 degrees 
bilaterally.  There was left and right paralumbar muscle 
spasm and tenderness, no bony tenderness or radicular 
swelling in the lumbar spine, and the sacroiliac joints were 
non-tender.  There was increased pain with resisted flexion 
and extension of the lumbar spine.  The straight leg raising 
test was negative when seated or supine.  Reflexes were 
intact in the knees and ankles, and motor and sensory 
function was grossly normal in both lower extremities.  He 
had a mildly antalgic gait, and mild easy fatigability to the 
lumbar spine region with repetitive flexion and extension.  
An X-ray study of the lumbosacral spine showed little change 
from January 1997.  

The examiner provided an assessment of degenerative joint and 
degenerative disc disease of the lumbosacral spine.  He 
stated that he would assign an additional 15 degree 
limitation in the range of motion for activity-related pain 
and easy fatigability.  He also stated that the functional 
limitations resulting from the low back disability were 
moderate, in that the veteran had a limited ability to bend 
repetitively at the waist and to pick up or carry heavy 
things.  

In the April 1999 rating decision the RO re-characterized the 
service-connected low back disorder as degenerative joint and 
disc disease of the lumbar spine.  The RO also changed the 
diagnostic code under which the disability was evaluated from 
Diagnostic Code 5292, which is based on limitation of motion, 
to a hyphenated code for traumatic arthritis and invertebral 
disc syndrome (5010-5293).  38 C.F.R. § 4.27.

The Board has reviewed the evidence of record and finds that 
a rating in excess of 20 percent for the low back disability 
is not warranted.  The symptoms of the low back disorder 
include daily stiffness, pain that is aggravated by activity 
and prolonged sitting or standing, muscle spasm, easy 
fatigability, and moderate limitation of motion.

Degenerative arthritis is to be rated based on the limitation 
of motion of the affected joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  A disability rating in excess of 
20 percent based on limitation of motion of the lumbar spine 
requires evidence showing that the limitation of motion is 
severe.  The examiner in April 1999 found that the measured 
range of motion of the lumbar spine was forward flexion to 
70 degrees, backward extension to 20-25 degrees, lateral 
bending to 20 degrees bilaterally, and rotation to 25-30 
degrees bilaterally.  The examiner also stated that all of 
the functional limitations imposed by the low back disability 
were moderate, so that the functional limitation resulting 
from the limited motion is no more than moderate.  The Board 
finds, therefore, that the limited motion of the low back is 
not severe, and that the criteria for a rating in excess of 
20 percent based on limitation of motion are not met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Because 
Diagnostic Code 5292 is based only on limitation of motion, 
in rating a disability under that code the additional 
functional limitations must be interpreted in terms of 
limitation of motion.  DeLuca, 8 Vet. App. at 202.  The 
examiner in April 1999 found that the additional functional 
limitations caused by activity-related pain and easy 
fatigability would result in an additional 15 degrees in the 
limitation of motion.  The examiner also stated that all of 
the functional limitations resulted in no more than moderate 
disability.  The Board finds, therefore, that consideration 
of the additional functional limitations does not result in a 
higher disability rating based on limitation of motion.

According to Diagnostic Code 5003, a 10 percent rating 
applies for X-ray evidence of arthritis in a group of minor 
joints that is non-compensable based on limitation of motion.  
A 20 percent rating is currently in effect for the low back 
disorder under Diagnostic Codes 5010-5293.  The Board finds, 
therefore, that the application of the provisions of 
Diagnostic Code 5003 does not result in a higher disability 
rating.  See Hicks v. Brown, 8 Vet. App. 417 (1995).

A disability rating in excess of the minimum compensable 
rating for the joint, which is 10 percent, has been assigned 
under Diagnostic Codes 5010-5293.  The consideration of an 
increased rating based on the provisions of 38 C.F.R. § 4.59 
is not warranted, since the veteran is in receipt of more 
than the minimum compensable evaluation for arthritis of the 
lumbar spine.

A disability rating in excess of 20 percent for 
intervertebral disc syndrome is applicable if the evidence 
shows that the disability is severe, as manifested by 
recurring attacks with only intermittent relief.  The rating 
criteria for intervertebral disc syndrome are not restricted 
to limitation of motion, and include all of the functional 
limitations caused by the disorder, including pain, weakness, 
limitation of motion, and lack of strength, speed, 
coordination or endurance.  38 C.F.R. § 4.40; VAOPGCPREC 36-
97.

The evidence shows that since his retirement from service the 
veteran has been employed full time, and that he has not 
missed any work due to the low back disability.  He stated 
that the low back symptoms require him to become bedfast once 
or twice a year for one or two days.  With the exception of 
the limited ability to bend repetitively at the waist, pick 
up or carry heavy things, or to sit or stand for prolonged 
periods, the low back symptomatology does not significantly 
impair his day to day functioning.  The examiner in April 
1999 characterized the low back disability, including all of 
the functional limitations, as no more than moderate.  
Fenderson, 12 Vet. App. at 119 (even though the diagnostic 
code is not restricted to limitation of motion, the Board 
must explicitly consider all of the functional limitations in 
rating the disability).  The Board finds, therefore, that 
based on the rating criteria for intervertebral disc 
syndrome, the low back disability is not severe, and that the 
criteria for a disability rating in excess of 20 percent are 
not met.

For the reasons shown above, the Board finds that the 
criteria for a disability rating in excess of 20 percent have 
not been met at any point in time since the veteran's 
separation from service.  Fenderson, 12 Vet. App. at 119.  
The Board has determined, therefore, that the preponderance 
of the evidence is against the appeal to establish 
entitlement to a disability rating in excess of 20 percent.








(continued on next page)

ORDER

The appeal to establish entitlement to a disability rating in 
excess of 20 percent for degenerative joint and disc disease 
of the lumbar spine is denied.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 

